Exhibit (d)(9)(i) April 13, 2009 Mr. John Freeman Freeman Investment Management Co., LLC 11255 El Camino Real San Diego, CA 92130 Dear John: This Letter Agreement will serve to modify the terms of our Investment Manager Agreements dated February 27, 2009.Due to the current market environment, you have agreed to temporarily lower the investment management fee that CCM Advisors (CCMA) pays to you for your services to the AHA Diversified Equity Fund and the AHA Balanced Fund, each a series of the CNI Charter Funds (the “Funds”). Effective as of April 1, 2009, CCMA will pay Freeman at an annual rate of 0.25% (25 basis points) of the average daily net assets of the portion of each Fund’s assets managed by Freeman.This fee will remain in effect through the earlier of December 31, 2009 or until such time that the Diversified Equity Fund’s assets under management exceed $80 million for 30 consecutive days. If the Diversified Equity Fund’s assets have not reached $80 million prior to the end of the year, I will contact you to discuss Freeman’s sub-advisory rate.Barring any written agreement to the contrary, Freeman’s sub-advisory fees with respect to each Fund will revert to the level stated in the current Agreements beginning January 1, 2010. Please sign a copy of this letter and return it to me to indicate your acceptance of this temporary modification. I appreciate your willingness work with us on this matter.It is our hope that the reduced fees that you are receiving will allow us to devote additional resources to marketing the Funds.This in turn will provide a benefit to you, to us and, most importantly, to the Funds’ shareholders. Yours truly, /s/ Timothy G. Solberg Timothy G. Solberg Chief Investment Officer and Managing Director Accepted: FREEMAN INVESTMENT MANAGEMENT CO., LLC /s/ John Freeman John Freeman
